DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a method of storing a firearm for quick access comprising: providing a box assembly having a plurality of side walls and an opening to a hollow inner cavity sized to contain a firearm, said side walls secured together along the edges thereof to form a secure assembly; securing a door assembly, sized and shaped to cover said opening, to said box assembly for movement between an open position and a closed position, said open position allowing access to said hollow inner cavity and said closed position preventing access to said hollow inner cavity; retaining said door assembly in said closed position by securing at least one lock pin and an opposing catch member to said box assembly and said door assembly so that said at least one lock pin overlaps a portion of said catch member to retain said door assembly in said closed position, whereby one of said at least one lock pin or said catch member are secured to each of said door assembly and said box assembly; releasing said lock pin from engagement with said catch member in response to a radio frequency identification device being placed in proximity to an interrogator positioned within said box assembly, said interrogator constructed and arranged for wireless communication with said radio frequency identification device, said radio frequency identification device being electrically connected to an electric motor to cause rotary movement of a cam member, said cam 

The closest prior art of record, U.S. Patent Application Publication Number 2013/0025511 to Maxwell, discloses a method of storing a firearm for quick access comprising: providing a box assembly (20) having a plurality of side walls (22-26) and an opening to a hollow inner cavity (21) sized to contain a firearm (11), said side walls secured together along the edges thereof to form a secure assembly; securing a door assembly (40), sized and shaped to cover said opening, to said box assembly for movement between an open position and a closed position (via 27), said open position allowing access to said hollow inner cavity and said closed position preventing access to said hollow inner cavity (figures 1 and 2); retaining said door assembly in said closed position by securing at least one lock pin (52) and an opposing catch member (53) to said box assembly and said door assembly so that said at least one lock pin overlaps a portion of said catch member to retain said door assembly in said closed position, whereby one of said at least one lock pin or said catch member are secured to each of said door assembly and said box assembly; releasing said lock pin from engagement with said catch member in response to a communication with a biometric identification device being placed an interrogator (70) positioned within said box assembly, said release assembly being connected to said lock pin to provide movement to said lock pin so that said lock pin no longer overlaps said catch member in response to communication with said biometric identification device releasing said door assembly to said open position (paragraph 16), as in claim 1.
the electric motor causes rotary movement of a cam member, said cam member mechanically secured to said at least one lock pin so that said rotary movement imparts the linear movement to said at least one lock pin
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
February 22, 2021